Citation Nr: 1449334	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-28 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a schedular rating in excess of 20 percent for cervical strain.

2.  Entitlement to an extraschedular rating for cervical strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

On his VA Form 9 received in October 2011 the Veteran indicated that he desired a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled for September 2012; however, the written notice of the hearing was sent to an address where subsequent mail was returned undelivered.  In September 2014, the Board sent the Veteran a letter at his current address of record asking that he indicate whether he still desired a hearing.  He was informed that if he did not respond to the letter within 30 days, the Board would assume that he did not want a hearing and proceed accordingly.  More than 30 days have passed and the Veteran has not responded to the letter; the Board will now proceed with adjudication of the appeal.

Additional evidence was received subsequent to the most recent supplemental statement of the case (SSOC).  The evidence is not pertinent to the schedular rating for the cervical spine claim, so a remand for another SSOC is not necessary for that claim.

The issue of the schedular rating for cervical sprain is addressed in the decision.  The remaining claims are addressed further in the remand section.


FINDING OF FACT

The Veteran's cervical strain is not manifested by forward flexion of the cervical spine to 15 degrees or less, favorable ankylosis of the entire cervical spine, or intervertebral disc syndrome.

CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 20 percent for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A September 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1) (2014).  The letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2014), 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  VA examinations were conducted in October 2010 and March 2011.  The Veteran has argued that the examinations are inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  However, the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one as to the cervical spine schedular rating claim, and the Board finds that the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Therefore, remand for another VA examination is not necessary.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

Increased Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable, based upon the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection for cervical strain was granted in an October 1994 rating decision.  An initial zero percent rating was assigned under Diagnostic Code 5290.  An August 1999 rating decision increased the rating to 10 percent.  A March 2009 rating decision increased the rating to 20 percent under the current criteria for rating cervical strain set forth in Diagnostic Code 5237.  The Veteran filed his current claim for increase in September 2010.  This was more than one year after the April 2009 notice of the March 2009 rating decision, and no new and material evidence was received during the appellate period.  See 38 C.F.R. § 3.156(b) (2014).  Thus, the September 2010 claim is the claim for increase on appeal.

The Veteran's cervical disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 for cervical strain.  Back diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, the current 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2), General Rating Formula, 38 C.F.R. § 4.71a, Plate V.

Any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  Note (1), General Rating Formula.

Disabilities of the spine are also considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Note (1), following the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  

The evidence of record, to include the Veteran's October 2010 and March 2011 examinations, found no evidence of IVDS and this aspect of the rating criteria need not be further discussed.

The evidence includes a September 2009 cervical spine x-ray that was within normal limits.  In September 2010 the Veteran was seen with complaints of progressively worsening cervical neck pain.  Magnetic resonance imaging showed minimal degenerative disc at the C3-C4, C5-C6, and T1-T2 levels but no significant spinal canal stenosis or intervertebral foraminal narrowing.  Physical examination showed obvious muscle spasm.  The impression was probable herniated cervical disc.

At a VA examination in October 2010, the Veteran reported that his neck pain had worsened in the past three months.  In September, while working as a butcher he had felt his neck pop.  The Veteran reported that his neck pain radiates up to the back of his head and to both sides of his head.  He used heat and a collar for relief.  The Veteran described neck muscle spasms and reported using oral medications for pain and muscle spasms.  He did not describe any weakness of his limbs.  On examination, there was no swelling, heat, or redness of the neck.  The Veteran complained of pain to palpation of the posterior neck muscle area.  The examiner stated that the Veteran demonstrated diminished neck motion, but that his motion was symmetrical.  He noted that the Veteran "demonstrates better and more rapid neck range of motion on general motion.  The only explanation I can offer is that the patient is not putting forth 100% effort."  The examiner noted that the September 2010 MRI results were not consistent with pathology that would cause the severe loss of range of motion demonstrated by the Veteran.  On neurological examination, the Veteran's arms were without muscular atrophy.  He had good muscle tone in his arms.  Deep tendon reflexes were 2+ bilaterally.  The Veteran denied any numbness in his hands.  He had symmetrical 5/5 biceps, triceps, wrist flexion, and extension strengths and grip strengths.  The examiner evaluated the Veteran's cervical spine ranges of motion "based on my examination and his MRI report" as flexion to 35 degrees, extension to 45 degrees, lateral flexion to 40 degrees bilaterally, and rotation to 60 degrees bilaterally.  The ranges were the same after three repetitions.  The diagnosis was cervical strain without evidence of radiculopathy or neuropathy.

On neurological evaluation in November 2010, the examiner noted a little bit of weakness in intrinsics of the left hand, otherwise full power.  Reflexes were 2+ throughout.  Sensation was intact to temperature and vibratory.  

At a VA examination in March 2011, the Veteran reported neck pain and spasm, with some radiation of numbness extending from the left side of his neck to the mid-biceps area.  Fatigue was associated with the numbness, but no pain, weakness or functional loss was associated with it.  He denied incapacitating episodes in the past 12 months in which he was prescribed bedrest by a healthcare provider.  On examination, the neck was soft and supple.  There was no redness, swelling, warmth, rashes, scarring, or spasms of the neck.  The Veteran reported point tenderness along C3-5.  Flexion was without any subjective or objective evidence of pain.  Extension showed some subjective but no objective evidence of pain.  Left and right lateral flexion both showed subjective and objective evidence of pain as the Veteran was shaky with movement.  Right and left rotation both showed subjective but no objective evidence of pain.  Three repetitions of flexion and extension were positive for additional pain but negative for additional fatigue, weakness, lack of endurance, or incoordination.  No muscle atrophy was noted.  There was good strength against resistance of the upper extremities.  Handgrips were equal bilaterally.  Deep tendon reflexes were 2+.  Sensation was intact in the upper extremities except there was absent sensation between the distal interphalangeal and proximal interphalangeal joints of the left little finger.  [Service connection is in effect for left little finger fracture.]

Cervical spine ranges of motion were flexion to 30 degrees, extension to 45 degrees, lateral flexion to 40 degrees bilaterally, and rotation to 56 degrees on the right and 42 degrees on the left.  After three repetitions, ranges of motion were flexion to 28 degrees, extension to 45 degrees, lateral flexion to 45 degrees on the right and 40 degrees on the left, and rotation to 54 degrees on the right and 48 degrees on the left.  The diagnosis was cervical strain without radiculopathy; residuals of decreased range of motion and pain with movement; reported history of intermittent numbness radiating toward the left biceps.  

The Veteran also received VA treatment and physical therapy during the appeal period.  These records show complaints of neck pain but do not provide the comprehensive and detailed evaluation seen in the two VA examination reports, which are the most probative pieces of evidence for this claim.

During the appeal period, forward flexion of the cervical spine was limited to 28 degrees at worst.  Moreover, even with consideration of painful motion and other factors, the 20 percent disability rating appropriately considers all of the functional impact of the Veteran's cervical spine disability, including additional limitation of motion after repetitive use.  Based on these findings, a higher disability rating based on limitation of motion is not warranted.  38 C.F.R. § 4.7.  Additionally, as noted above, there is no evidence of incapacitating episodes or objective evidence of neurological abnormalities that would warrant a separate rating; the VA examiners have found no radiculopathy or neuropathy, and sensory, strength, and reflex testing has been normal on examination.

In sum, the evidence does not show that the criteria for a higher schedular rating were met at any time during the appeal period for the purpose of assigning a staged rating.  There is no doubt to be resolved and higher ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A schedular rating in excess of 20 percent for cervical strain is denied.


REMAND

TDIU

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2014).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2014).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service-connected disabilities will be disregarded if the above-stated percentage requirements are met, and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The highest combined evaluation for compensation the Veteran has been assigned is 30 percent for his service-connected disabilities: 20 percent for cervical strain and 10 percent for left knee iliotibial band syndrome.  (Service connection is also in effect for left little finger fracture, assigned a zero percent rating.).  The combined rating of 30 percent has been in effect since February 2009.  See 38 C.F.R. § 4.25 (2014) (indicating that combining 20 percent and 10 percent disabilities results in a combined rating of 30 percent).  Therefore, he has never met the minimum schedular requirement, i.e., a single disability rating of 60 percent or more or a combined rating of 70 percent or more, to be considered for a schedular TDIU rating.  38 C.F.R. § 4.16(a).

The question now becomes whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation so as to warrant referral for a TDIU based on an extraschedular basis.  

In his October 2010 TDIU application, the Veteran stated that he was last employed in 2010 as a meat cutter, had previous work experience as a bar manager, had four years of high school education, and was not currently looking for work because his neck pain made it so he could not turn his head or drive a car.  He has not contended that any of his nonservice-connected conditions have had any effect on his employability.  Lay statements submitted in October 2010 indicate that the Veteran was having problems with neck pain that kept him from working or driving.

The October 2010 VA examiner noted that the Veteran was currently working as a butcher but had missed work since September 17th due to neck pain.  

On VA examination in March 2011, the Veteran reported that he was currently employed at Dairy Queen since February 2011.  Prior to that he had worked as a meat cutter from 2007 until December 2010; he was let go from that job due to using up all his leave from his neck condition.  The Veteran denied that his neck condition interfered with his current job other than that he could not unload trucks.  The examiner stated that "employment that would require frequent or prolonged turning and movement of the neck, heavy lifting with upper extremities straining the neck, would limit employment for this condition."  There was no limitation of any type of employment due to the service connected left knee disability or left little finger fracture disability.

A March 2012 VA psychiatric clinic report noted that the Veteran had a new job in a factory, working six days per week.  Although an April 2012 report noted he lost his job, it was indicated as a result of downsizing.

Evidence received after the most recent SSOC includes a September 2013 letter from his VA primary care physician indicated that the Veteran is unable to work until further notice.  Additionally, an October 2013 clinic note reflects that the Veteran was fired from his job of over three months due to pain.  On remand, another SSOC should be issued that takes into account this new evidence regarding employability.

Additionally, the Board finds that a "combined effects" medical opinion is warranted to take into account both the Veteran's cervical spine and left knee service-connected disabilities (along with the left fifth finger disability).  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for an examination in connection with the TDIU claim.  The examiner should review the claims file, take a detailed history regarding the Veteran's employment, and education and vocational attainment, and examine the Veteran.  The examiner should provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities (cervical spine, left knee, left fifth finger).  The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities alone, or in combination, render him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

2.  Finally, after undertaking any other necessary development, readjudicate the issues remaining on appeal:  entitlement to TDIU and entitlement to an extraschedular rating.  If any of the benefits sought remain denied, issue a SSOC with consideration of the evidence received since the April 2012 SSOC, and return the case to the Board.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


